DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is a CON of 15/445,037 02/28/2017 ABN
15/445,037 is a CON of 13/146,572 08/18/2011 ABN
13/146,572 is a 371 of PCT/US2010/000157 01/22/2010
PCT/US2010/000157 has PRO 61/206,399 01/30/2009.

Reassignment of Application
Please note that this application has been reassigned from Examiner Tori Strong to Examiner William Lee, in Art Unit 1629. In order to expedite accurate processing of the application papers, all future correspondence with the office should reflect this change.
Status of Claims
	Claim 1 is pending and under examination.

Response to Arguments
Applicant’s arguments and amendment of claims, filed March 19, 2021, with respect to the previous rejections and previous claims have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  Applicant’s attorney arguments note the removal of ibuprofen, carbamazepine and benzydamine, and the narrowing of claim 1, along with the addition of stability limitation between 2 and 35 degrees Celsius. 


Information Disclosure Statements
At this time, an IDS has not been filed in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 lists its various components by percentages, it is not defined whether such percentages are per weight or volume. Amendment of claim 1 to do so would overcome this rejection. 
	Claim 1 is also rejected for the recitation of “and the remainder of sesame oil.”
The limitation implies that the claimed composition is closed off to any further ingredients to be added as “remainder of sesame oil.” However, the use of the transition 
	Accordingly, the contrasting interpretations of claim 1, as to whether the composition is closed off to further ingredients or not, renders the claim indefinite. For purposes of claim interpretation here in this action, the transition phrase consisting essentially of is to be treated as “comprising.” See MPEP 2111.031
	“For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."” Id.
	Treatment of claim 1 to allow for the addition of further ingredients leaves the claim open so as to be rejected by the prior art as spelled out below. However, amendment of the claim 1 so as to be closed off from further ingredients (replace “consisting essentially of” with “consisting of”), will overcome the prior art rejections below and advance prosecution of this case to allowance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Lu et al. US 2003/0161867 A1
in view of the ‘412 patent (US 5900412 A)
Von Stetten et al. (US 4,711,906)
and Galli (US 5,389,681),
and Yoshitake et al. (US 2008/0317689A1).
A solution consisting essentially of:
	about 5% diclofenac acid (a COX-2 NSAID);
	about 5% lidocaine:
	about 3% lactic acid;

	about 0.5% to about 10% Vitamin E:
	about 25% ethoxydiglycol;
	about 0.05% butylated hydroxyl-toluene (BHT);
	about 5% Eucalyptol:
	and about 30% to about 50% isopropyl myristate:
	and the remainder of sesame oil:
	wherein the solution is oily and wherein the active ingredient remains in solution without precipitation/crystallization and chemically un-degraded for a period of no less than about two years when maintained at a temperature between about 2°C and 35°C.
	In terms of claim limitations, the transition phrase consisting essentially of is to be treated as “comprising.” See MPEP 2111.032
	“For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."” Id. 
	The interpretation of claim 1 so as to allow further ingredients allows it to be rejected under the cited prior art as spelled below.
	As the specification allows for alternative ingredients of its working Examples 1-9 (see last column of each example), paragraphs 35-43, as well as list alternatives for its various components, see DETAILED DESCRIPTION OF THE INVENTION, starting at paragraph 18, there appears to be absence of what the specification and claims 
	By way of background, the claimed invention is directed to the NSAID, diclofenac, whose mechanism of action is a via COX-2 inhibition, with various known excipients, solvents, co-solvents, surfactants skin permeation enhancers and thickening agents. Regarding claim 1, Lu is directed towards topical/dermal compositions of COX-2 inhibitors in a solvent with skin permeation enhancers, see abstract and paragraph 99.
	As required by claim 1, Lu teaches a pharmaceutical formulation 

    PNG
    media_image1.png
    248
    499
    media_image1.png
    Greyscale

	It is noted that Lu teaches concentrations of solvents, co-solvents, skin permeation enhancers and thickening agents as claimed, see paragraph 99. 	
Regarding claim 1 and its pharmaceutical formulation comprising the NSAID, diclofenac pain reliever, Lu teaches combinations of NSAIDs and COX-2 inhibitors (see paragraphs 129-131) in combination with other analgesics, with solvents/co-solvents along with skin permeation enhancers and thickening agents, together with the COX-2 inhibitors. 
menthol as a skin permeation enhancer, see claim 16. Lu teaches isopropyl myristate as a skin permeation enhancer, see paragraph 85 and various claims including claim 19.
	Lu teaches vitamin E as skin irritation reducing agent, see paragraph 95.
	Lu teaches transcutol (ethoxydiglycol, aka DGME) as a preferred solvent, and they teach both eucalyptol and lactate esters of fatty alcohols as permeation enhancers, such as lauryl lactate, see, paragraphs 78-79 and 86, claim 15.
	Lu teaches oils, including sesame oil, as co-solvents, see paragraph 82.
	Lu teaches that diclofenac has poor skin permeability as a result of its poor water solubility, see paragraph 19, thus providing a motivation to one of ordinary skill in the art to look towards non-aqueous formulations with skin permeation agents as claimed and taught by the prior art as per below.
	Regarding the limitation of isopropyl myristate in amounts of about 30% to about 50%, it is pointed out that similar to claim 1, Lu teaches a solvent amounts of 50 to 97%, co-solvents and/or surfactants from 0-15% and permeation enhancers from 2-20%.  
	While Lu teaches isopropyl myristate as a permeation enhancer, it known in the art that it is also a solvent or co-solvent to be used in topical formulations used to deliver NSAIDs to a subject. See the ‘412 patent, column 11. In fact, isopropyl myristate multiple properties of a permeation enhancer as well as a solvent would make it ideal as a choice for topically administered formulations of NSAIDs, as per Lu and ‘412 patent below.
	As required by claim 1, the ‘412 patent teaches a formulation of the NSAID, ASA to be delivered topically to a subject in need, the solvent, isopropyl myristate is 
	The ‘412 patent teaches formulations of the NSAID ASA, where isopropyl myristate is found in percentages of 45% (as per claim 1), see Example 5, of column 4. 
	As Lu teaches that the NSAID, diclofenac, tends to have poor skin permeation when used with aqueous formulation (see above), the skilled artisan would be motivated to look towards NSAID formulations that comprise non-aqueous solvents such as isopropyl myristate in concentrations as claimed. Lu teaches use of solvents up to 97%, accordingly, there exists a rationale to use 45% of isopropyl myristate as a solvent, as per ‘412 patent.
	While the balance of Lu and the ‘412 patent teach topical formulations comprising diclofenac with the claimed excipients of menthol, Vitamin E, eucalyptol, they do not recite the use of lidocaine, lactic acid and BHT as claimed.
	To address this, Von Stetten teaches topical formulations of diclofenac (free acid and sodium salt) (1.5-6%, preferably 3-4%, column 2, lines 13-30), in combination with lidocaine (local anesthetic) and a glycol as a solvent, and a reducing agent as a stabilizer. See abstract. Von Stetten teaches a lidocaine concentration of 0.1-5% as claimed, see column 2, lines 33-40. 
	Von Stetten teaches that surprisingly, it found that better dissolution of diclofenac can be obtained when lidocaine is added, see column 1, lines 57-64. Additionally, Von Stetten teaches its use of reducing agents as acid stabilizers (acetyl cysteine and sulfite) work to produce chemical stability for the diclofenac compositions, see column 2, lines 42-61. Von Stetten teaches that stability of its compositions were achieved for 
reducing agent (i.e. acid stabilizer), see claim 18. 
	Regarding the use of lactic acid, Galil teaches that because diclofenac is susceptible to degradation and oxidation, stabilizers are used to prevent this in particular ethyl lactate, see abstract; column 1 lines 30-38. 
	Similarly to Von Stetten they also teach using stabilizers to counter this instability
of diclofenac and they refer to their stabilizers as acid stabilizers instead of reducing
agents, but they even discuss how previously, diclofenac solutions have been stabilized
with sulfur containing compounds such as sodium disulfite, see column 1, 4th paragraph lines 39-60.
	 Galil teaches that the reducing sulfur compounds (sodium disulfite), while necessary to improve stability and pH stability of its diclofenac compositions, (see column 1, 4th paragraph lines 39-60), they have issues such as allergenic potential and asthma attacks (column 1, last paragraph, lines 59-67). Galil addresses this by teaching stabilizers including a C2 alkanecarboxylic acid ester (Column 2, lines ~10-29), more specifically, lactic acid, see column 3, lines 7-20. 
	Accordingly, as per Von Stetten, one of ordinary skill in the art would have a rationale to stabilize diclofenac formulations with stabilizers, but would look towards the teachings of Galil to use stabilizers such as lactic acid as claimed, in order to avoid issues such as sulfur allergies, that would occur with acetyl cysteine and sulfite as per Von Stetten.  

	Regarding the limitation of claim 1 that the composition is oily, it is noted that the combined teaching of the cited prior art teach various non-aqueous excipients including sesame oil, isopropyl myristate (fatty acid ester), etc. in amounts as claimed.  Accordingly, the limitation that the composition is oily is met by the teachings of the cited prior art. 
	Regarding the stability limitations, while these limitations are not explicitly claimed, it is pointed out that Von Stetten teaches the stability of its compositions are acid stabilized for up 3 years at room temperature, typically understood to include temperatures from 25 degrees C on temperate day up to 40 degrees C on a warm day, as claimed. 
	The rationale to combine the cited prior art are the combination of prior art elements (topical formulations of diclofenac and lidocaine, known to have stability and solubility issues) according to known methods (use of various excipients in the claimed 
Therefore, the claimed invention is prima facie obvious as per the cited prior art.
Examiner’s Note:
As spelled out above in the indefinite rejection, treatment of claim 1 to allow for the addition of further ingredients leaves the claim open so as to be rejected by the prior art as spelled out below. However, amendment of the claim 1 so as to be closed off from further ingredients (replace “consisting essentially of” with “consisting of”), will overcome the prior art rejections below and advance prosecution of this case to allowance.

Conclusion
	In conclusion, now claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.
        2 The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.